Moyer, C.J.,
dissenting.
{¶ 45} Writing in dissent in Grange Mut. Cas. Co. v. Lindsey (1986), 22 Ohio St.3d 153, 156, 22 OBR 228, 489 N.E.2d 281, relied upon by the majority, Justice Holmes urged the adoption of the following proposition of law: “When an automobile liability policy provides medical payments coverage and also uninsured motorist coverage within the same contract, a provision which reduces the amount of any payment owed under the uninsured motorist coverage by the amount of any payments made under the medical payments coverage is valid and enforceable if under the contract the insurer is subrogated to the rights of the insured to the extent of any payments made under the medical payments provision and if the insured’s total damages are equal to or less than the limits of coverage provided for protection against uninsured motorists.” Justice Holmes cogently observed that the majority’s holding in Lindsey produced the illogical result that a policyholder is better off being struck by an uninsured motorist than by a tortfeasor with sufficient policy limits to cover his full claim. Only in that manner could the insured obtain the double recovery that the Lindsey majority acknowledged resulted from its decision. Justice Holmes deemed the holding in Lindsey to be inconsistent with the legislative purpose of compulsory uninsured motorist coverage, that being “ ‘to place the injured policyholder in the same position, with regard to the recovery of damages, that he would have been in if the tortfeasor had possessed liability insurance.’ ” Id. at 157, 22 OBR 228, 489 N.E.2d 281, quoting Bartlett v. Nationwide Mut. Ins. Co. (1973), 33 Ohio St.2d 50, 52, 62 O.O.2d 406, 294 N.E.2d 665.
{¶ 46} I agree with Justice Holmes’s analysis, which applies in the context of a claim for underinsurance benefits as fully as it does to a claim for uninsurance benefits. See Blue Cross & Blue Shield Mut. of Ohio v. Hrenko (1995), 72 Ohio St.3d 120, 123, 647 N.E.2d 1358, quoting Motorists Mut. Ins. Co. v. Andrews (1992), 65 Ohio St.3d 362, 365, 604 N.E.2d 142 (“The underlying public policy for provision of uninsured and underinsured motorist coverage is ‘to assure that an injured person receive at least the same amount of compensation whether the tortfeasor is insured or uninsured’ ”).
{¶ 47} There is no public policy that an insured receive more than he or she would have received had the tortfeasor been fully insured.
{¶ 48} As noted by the court of appeals herein, Berrios “settled his underinsured claim with [State Farm] for $6,000, making his total recovery $18,500. [Berrios] had available to him $87,500 in underinsured coverage with State Farm. *116There is no reason for him to settle for a mere $6,000 unless he believed he was fully compensated for all his damages. Therefore, because [Berrios] was fully compensated, [State Farm] is entailed to reimbursement for medical payments from the $12,500 recovered from the tortfeasor’s insurance company.”
Frank E. Todaro and Edwin E. Schottenstein, for appellant.
Gallagher, Gams, Pryor, Tallan & Littrell, L.L.P., and Mark H. Gams, for appellee.
Zavarello & Davis, L.P.A., William Zavarello and Rhonda Gail Davis, urging reversal for amicus curiae Ohio Academy of Trial Lawyers.
{¶ 49} I would affirm the trial court and the court of appeals and hold the subrogation clause in the State Farm policy to be valid and enforceable.
Cook and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.